Exhibit 10.5

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 230.406.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request.

DISTRIBUTION AGREEMENT

This Distribution Agreement (“Agreement”) is entered into this 27th day of
August, 2008 (“Effective Date”), by and between Cook Biotech Incorporated, an
Indiana corporation having a place of business at 1425 Innovation Place, West
Lafayette, Indiana 47906 (“Cook”), and AxoGen, Inc, a Delaware corporation
having a place of business at 13859 Progress Blvd, Alachua, FL, 32615
(“Distributor”).

Recitals

 

1. Cook is engaged in the business of designing, developing and manufacturing
products, including the Product.

 

2. Distributor is engaged in the business of developing, manufacturing and
marketing nerve repair products and desires to exclusively import, distribute,
and commercialize the Product in the Field within the Territory.

In consideration of the mutual covenants contained herein, the parties agree as
follows:

ARTICLE I—Appointment

 

A.

Cook appoints Distributor, and Distributor accepts the appointment, as the
exclusive independent distributor for Cook with the exclusive right to import,
sell, market, advertise, promote and distribute the Product in the Field,
throughout the world (“Territory”). “Product” means extra cellular matrix
(“ECM”) technology, including but not limited to Small Intestinal Submucosa
(“SIS”) technology: (i) in the form of the SurgisisTM Nerve Cuff and any
changes, improvements or modifications thereto owned or controlled by Cook;
(ii) in the form of a nerve wrap or patch, and any changes, improvements or
modifications thereto owned or controlled by Cook; or (iii) in the form of any
such other configurations agreed by the parties during the Term to be added to
this Agreement in accordance with Article XIV(B) below. The Product also
includes such other products that the parties may elect during the Term to add
to this Agreement in accordance with Article XIV(B) below. “Field” means use of
the Product in the peripheral nervous system and the central nervous system, and
expressly excludes use of the Product in the oral cavity for endodontic and
periodontal applications and oral and maxillofacial surgery solely as they
relate to dental, soft or hard, tissue repair or reconstruction. Distributor
shall purchase the Product from Cook as an independent distributor or
contractor.

 

B. Cook reserves the right to appoint one or more distributors to sell the
Product within the Territory outside the Field, and may itself distribute the
Product within the Territory outside of the Field, acting directly or through
any of its Affiliates. Notwithstanding the foregoing, Cook shall not itself,
through its Affiliates or through third parties import, distribute, use,
commercialize the Product in the Field.

 

C. Should Distributor fail to meet its obligations under this Agreement and fail
to cure such failure within one hundred twenty (120) days of Cook’s written
notice specifying such failure in reasonable detail, in addition to all other
rights and remedies of Cook under this Agreement, Cook may itself, acting
directly or through any of its affiliates and/or by appointment of one or more
additional distributors, sell the Product in the Field within the Territory. In
the event that Cook appoints additional distributors, Distributor’s appointment
under Section I (A) above as the exclusive independent distributor shall
automatically become non-exclusive and Distributor shall not be entitled to
compensation, indemnification, or monetary or non-monetary relief for lack of
exclusivity under the laws of any



--------------------------------------------------------------------------------

  country or otherwise by virtue of Cook’s appointment of additional
distributors in Field within Territory.

ARTICLE II—Representations and Warranties of Distributor

To induce Cook to enter into this Agreement, Distributor represents and warrants
to Cook that Distributor:

 

  (i) is a legal entity duly organized and existing under the laws of the State
of Delaware, and has full power, authority, and legal right to perform and
observe the terms and conditions of this Agreement;

 

  (ii) at its sole expense, has obtained and throughout the Term will maintain
all governmental and statutory permits, licenses, approvals (not including the
Regulatory Approvals set forth in Article IV(D)), registrations and certificates
and shall satisfy all governmental and other statutory requirements necessary
for the importation, transport, sale, marketing, advertising, promotion and
distribution of the Product in the Field within those countries in the Territory
where Distributor shall distribute the Product (collectively “Governmental
Approvals”);

 

  (iii) shall register itself in those countries within the Territory as Cook’s
distributor if required by law in such countries;

 

  (iv) shall satisfy and comply with, and shall cause its agents, employees,
contractors and sub-distributors to comply with, all Governmental Approvals and
all laws, rules and regulations of each country within the Territory where
Distributor distributes Product;

 

  (v) shall not incur any liability on behalf of Cook or attempt to pledge
Cook’s credit, or describe or represent itself as Cook’s agent or legal
representative; and

 

  (vi) shall not intervene or instigate any intervention with Cook’s authority
to appoint other distributors within the Territory as provided in this
Agreement.

ARTICLE III—Obligations of Distributor

During the Term, Distributor at its own expense shall:

 

  (i) not agree with or consent to any modification of the Product without the
prior written consent of Cook;

 

  (ii) provide Cook, upon request and in a timely manner, with the opportunity
to review copies of documents issued or received in connection with obtaining,
maintaining or complying with the Governmental Approvals, but only to the extent
such documents relate to Distributor’s obligations under this Agreement;

 

  (iii) use its commercially reasonable efforts to promote, solicit, and expand
the sale of the Product within the Field in the Territory, and use its
commercially reasonable efforts to not promote or solicit the sale of the
Product for use outside of the Field unless agreed by the parties;

 

  (iv)

immediately cease the sale or distribution of the Product to any person or
entity who Distributor has actual knowledge of purchasing the Product for use or
distribution to a third party outside

 

2



--------------------------------------------------------------------------------

  the Field;

 

  (v) during normal business hours upon reasonable notice allow a certified
public accountant representing Cook, and reasonably acceptable to Distributor
and who enters into a reasonable confidentiality agreement with Distributor, to
visit the offices of Distributor to inspect books and records directly related
to Distributor’s activities hereunder in sufficient detail to verify compliance
by Distributor with its obligations under this Agreement. For clarity, such
accountant shall only provide Cook with an assessment of whether Distributor has
met its obligations and if not, the extent of such noncompliance;

 

  (vi) submit a report to Cook once per calendar year, presenting such
information related to the Product and its distribution in sufficient detail to
verify compliance by Distributor with its obligations under this Agreement,
including but not limited to Governmental Approvals, in a format to be mutually
agreed upon by the parties;

 

  (vii) immediately inform Cook in writing of, and render such reasonable
assistance to Cook, at Cook’s sole expense, including all internal and external
costs associated with the following, as Cook may reasonably request in
connection with the investigation and resolution of, all complaints, adverse
experience or vigilance reports, warranty claims, other claims and other
feedback made by customers or governmental authorities in connection with the
Product;

 

  (viii) not make any warranty with respect to the performance or efficacy of
the Product other than the warranties under Article VI;

 

  (ix) maintain records which identify all purchasers of the Product to the
extent Distributor deems it possible to do so. Such records, to the extent
commercially reasonable, shall include the name, address and telephone number of
the purchaser, the type and quantity of the Product sold to such purchaser, the
date the Product was sold, the lot number of the Product sold, and the amount
billed and received from such purchaser of the Product. All such records shall
be maintained so that they can reasonably be made accessible to Cook solely upon
an adverse event or recall order and such shall remain available for such
purposes to Cook in case of expiration or termination of this Agreement, for a
period of six (6) months following the expiration or termination of this
Agreement. All of the items noted above shall be maintained and provided to the
extent permissible by applicable laws and under Distributor’s confidentiality
obligations to third parties under agreements existing on the Effective Date of
this Agreement;

 

  (x) handle and store or warehouse all the Product in a manner that can
reasonably be expected to prevent both (a) contamination or physical damage to
the Product, and (b) any adverse effect to the Product caused by light,
temperature or humidity, Distributor shall with the cooperation of Cook
establish written procedures for warehouse control and distribution of Product
to assure that environmental conditions are controlled, that the oldest Product
kept in storage shall be distributed first, and that separate lots of Product
shall be kept separately, according to lot numbers. All records shall be
maintained by Distributor so that they are reasonably accessible to Cook for
inspection in accordance with terms of this Agreement. Distributor shall
segregate all Product it is storing from any product manufactured or sold to it
by third parties;

 

  (xi) cooperate with Cook in connection with any hold, stop distribution or
recall order issued in connection with the Product in Distributor’s control;

 

3



--------------------------------------------------------------------------------

  (xii) maintain product liability, general public liability, employment, and
property damage insurance against any claim or claims relating to the Product
that may be asserted in connection with Distributor’s marketing, handling and
distribution of the Product, in amounts reasonably acceptable to Cook and naming
Cook as an additional insured. Distributor shall deliver to Cook an insurance
certificate demonstrating the foregoing coverage upon Cook’s reasonable request;

 

  (xiii) comply with all applicable laws, rules and regulations of each country
within the Territory where Distributor distributes the Product, including
(a) the United States federal anti-kickback statute (42 U.S.C. §1320a-7(b)) and
the related safe harbor regulations, and (b) the Limitation of Certain Physician
Referrals, also referred to as the “Stark Law” (42 U.S.C. § 1395nn);

 

  (xiv) not directly or indirectly use any payments, discounts, or other
benefits received from Cook or any proceeds derived from the sale or
distribution of Product to make any payment or political contribution to an
agent, employee, or representative of any foreign government, foreign
governmental agency, or other organization directly or indirectly owned or
controlled by any foreign government in compliance with the US Foreign Corrupt
Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.)

 

  (xv) Distributor will comply with all applicable regulatory laws, rules and
requirements of the regulatory authorities of the Territory in which Distributor
markets and sells Product, including but not limited to those concerning
traceability, reporting and record keeping (e.g. complaints, adverse reactions,
recall information). Distributor will promptly report to Cook in writing any
Adverse Events of which Distributor becomes aware. Distributor will provide to
Cook information in its possession regarding the adverse event for Cook to
perform expedited and periodic reporting of Adverse Events to the applicable
governmental authority. At Cook’s request, Distributor will provide Cook with
copies of all relevant information in its possession to report Adverse Events.

ARTICLE IV—Representations and Obligations of Cook

 

A. Cook shall provide Distributor with prompt written notice of any proposed
change, improvement or modification that may require the approval of the FDA or
a similar regulatory agency in any other jurisdiction within the Territory that
Cook plans to incorporate in the Product and of the anticipated effect thereof
on performance. Cook shall not incorporate any change, improvement or
modification that would require approval of, or that would reasonably be
expected to require the approval of, any applicable governmental regulatory
authority in the Territory (including the FDA) or that would reasonably be
expected to affect the end-user customer’s perception of the Product without
written consent of Distributor which consent shall not be unreasonably withheld.

 

B. During the Term, Cook shall exclusively sell the Product to Distributor for
sale and distribution in the Field in the Territory and subject to the terms and
conditions of this Agreement, but retains the right to sell the Product itself
or through third parties, in each case outside the Field.

 

C.

Cook shall be responsible for all processing of information related to any
Adverse Events, including, without limitation, any information regarding such
Adverse Events that is forwarded by Distributor from a third party, related to
the Product and for all expedited and periodic reporting of such events to the
FDA or other applicable governmental authority in the Territory in accordance
with all applicable laws and regulations. For purposes of this Agreement,
“Adverse Events” means any adverse event associated with the use of the Product
in humans. It includes an adverse event occurring in the course of

 

4



--------------------------------------------------------------------------------

  the use of a Product in professional practice, in studies, in investigations
or in tests. It also includes an adverse event occurring from Product misuse
(whether accidental or intentional), from Product abuse, or from Product
rejection, as well as any toxicity, sensitivity, failure of expected therapeutic
effect, or laboratory abnormality which is or is thought by the reporting party
to be serious or associated with relevant clinical signs or symptoms.

 

D. During the Term, Cook shall: i) maintain in its own name and at its own
expense, the Regulatory Approvals that Cook has obtained as of the Effective
Date for the Product in the United States, and file, update, or revise in its
own name and at its own expense, Regulatory Approvals required for changes,
modifications, improvements made to the Product, in the United States (“Initial
Countries”); and ii) be responsible, at its sole expense, for filing, obtaining
and maintaining the Regulatory Approvals required for the manufacture,
transport, and sale of the Product in each of the countries listed on Exhibit C
to this Agreement, unless otherwise agreed by the parties for any particular
Product, and in any other country within the Territory that the parties agree in
writing that Distributor should sell a form of the Product, according to a
commercially reasonable timetable agreed to by the parties in writing.
Notwithstanding anything herein, Cook shall agree to add a country in the
Territory upon Distributor’s request if sales of Product is commercially
reasonable. Distributor agrees to use reasonable efforts to assist Cook in
obtaining Regulatory Approvals as and when needed. Such Regulatory Approvals
shall be sought and obtained by Cook in Cook’s own name and shall be owned by
Cook. “Regulatory Approval” shall mean the approval, and all governmental
permits or other administrative law prerequisites necessary or desirable in
obtaining the approval, required by the FDA, or the equivalent agency or
governmental authority in any national jurisdiction, for commercial sale of the
Product in the Field in a given country, including but not limited to, any
pre-clinical and clinical trials. In addition to Cook’s conformance to the
requirements of Regulatory Approval of Product, Cook shall comply with all
applicable regulatory requirements of the FDA or the equivalent regulatory
authority in any jurisdiction in the Territory governing the processing and
distribution of the Product in the Field in the Territory during the Term of
this Agreement.

 

E. Cook shall indemnify Distributor for any third party claims against
Distributor to the extent such claims are based on the sale of the Product to,
or for the ultimate use or benefit of, customers within the Field and Territory
by distributors other than Distributor which Cook directly or indirectly
authorizes to promote, market, solicit, or undertake the sale of the Product.
Where Cook appoints additional distributors for the Product, other than pursuant
to Section I(C), Cook shall compensate Distributor for a reasonable profit on
its lost sales of the Product during the Term due to sales to customers within
the Field and Territory by other distributors that Cook directly authorizes to
promote, market, solicit, or undertake the sale of the Product; provided that as
soon as Axogen becomes aware of any such other distributor, Axogen provides Cook
with prompt notice of such other distributor together with any evidence of such
sales in the Field and Territory by such distributor that it may have and a
ninety-(90) day period in which to cure. Entities that sell, resell or otherwise
transfer Product ultimately supplied to Distributor shall not be considered a
“distributor” with respect to such acts.

 

F.

In the event that a Product is alleged to infringe, or is determined by an
appropriate judicial body to infringe, a valid and enforceable claim of a
third-party patent in a given country in the Territory, then Cook will use
commercially reasonable efforts, at its own expense, to (i) procure the right to
continue to provide Distribution with respect to such Product in such country;
(ii) replace such alleged or actual infringing Product with a functionally
similar non-infringing Product; or (iii) modify such alleged or actual
infringing Product in a manner that results in a non-infringing Product. The
choice among clauses (i-iii) shall be made by Cook in its sole discretion,
however, to the extent that Distributor elects to share in such expenses, Cook
agrees to give good faith consideration to other reasonable proposals by
Distributor to remedy the alleged infringement. Notwithstanding the foregoing,
nothing in this

 

5



--------------------------------------------------------------------------------

  Agreement is to be construed to prevent Cook from reducing or withdrawing any
or all of the Product from manufacture and/or commercialization and/or
terminating this Agreement with respect to such Product in any country within
the Territory based on an allegation or a judgment that such Product infringes a
third party patent.

 

G. Cook agrees to undertake and to cause its suppliers, if any, to undertake
such quality control and inspection procedures as required by the FDA (“Quality
Plan”). Cook will, upon written request of the Distributor, share its Quality
Plan with the Distributor prior to delivery of the initial product order and on
an annual basis thereafter. Distributor shall have the right (at its expense)
from time to time, but no more frequently than once a calendar year, and upon
reasonable advance written request and during normal business hours, to inspect
the facilities of Cook and any manufacturing facilities, storage/handling
facilities and any other facilities or entities used by Cook or third parties on
behalf of Cook for the supply, manufacture and storage of the Product to review
their compliance with the requirements of Section 351 of the Public Health
Services Act that apply to the Product and all other applicable laws and
regulations for such Product in the United States or comparable laws and
regulations of foreign regulatory authorities for countries in which the parties
have agreed hereunder that Cook should sell Product; provided, however, if
during the course of any such inspection Distributor determines that Cook is not
in compliance with the requirements of the Quality Plan, including but not
limited to compliance with Section 351 of the Public Health Services Act that
apply to the Product or any other applicable laws and regulations that apply to
the Product or comparable regulations of foreign regulatory authorities for
countries in which the parties have agreed hereunder that Cook should sell
Product (a “Non-Compliant Item”), Distributor shall be permitted to perform such
additional inspections within a calendar year as are required for the sole
purpose of confirming that Cook has corrected and is then in compliance with any
Non-Complaint Item discovered in Distributor’s immediately preceding inspection.
Any information that Distributor learns in the course of such inspections shall
be deemed the Confidential Information of Cook, subject to Distributor’s
confidentiality obligations hereunder, may be used by Distributor for the sole
purpose of ensuring compliance by Cook with its obligations under this Article
IV(G), and may not be otherwise used or disclosed by Distributor without the
prior written consent of Cook. Cook shall not be required, in the course of such
inspections to reveal any trade secrets to Distributor. Distributor agrees to
work with Cook in order to assist its compliance with Section 351 of the Public
Health Services Act as it applies to the Product and other applicable laws and
regulations.

 

H. Cook, at its own expense, and upon Distributor’s written request, shall
provide Distributor with the materials and services described below in the
English language, and, if available, in other applicable languages:

(i) technical advice relating to the use of Product;

(ii) manage, with Distributor’s cooperation and assistance (such cooperation to
be provided by Distributor at no charge to Cook), customer complaints, including
but not limited to, complaints regarding manufacturing, design, packaging, and
shipment (for shipment from Cook to Distributor) problems, including Adverse
Events; and

(iii) reasonable quantities of representative samples as reasonably required for
meetings within the Territory, including demonstration samples for meetings
attended by physicians in which Product is demonstrated to the physicians by or
for the Distributor.

Distributor shall assume sole responsibility, at Distributor’s cost, for
translating said materials into languages other than English spoken in the
Territory (“Language”) and Distributor shall provide copies

 

6



--------------------------------------------------------------------------------

of all translations of all such material to Cook at a reasonable charge
sufficient to cover Distributor’s reasonable reproduction and mailing expenses
incurred in providing such materials to Cook. Distributor acknowledges that all
rights, including without limitation copyrights, subsisting in the translations
shall be the sole property of Cook.

 

I. To induce Distributor to enter into this Agreement, Cook represents and
warrants to Distributor that Cook:

(i) is a legal entity duly organized and existing under the laws of the State of
Indiana, and has full power, authority, and legal right to perform and observe
the terms and conditions of this Agreement;

(ii) at its sole expense, has obtained and throughout the Term will maintain all
governmental and statutory permits, licenses, approvals, registrations and
certificates and shall satisfy all governmental and other statutory requirements
necessary for the manufacture of the Product by Cook in the United States and
the delivery of the Product to Distributor in the United States for use in the
Field;

(iii) shall satisfy and comply with, and shall cause its agents, employees,
contractors and sub-distributors to comply with, all Governmental Approvals and
all laws, rules and regulations of each country within the Territory where
Distributor and Cook agree in writing that Distributor shall distribute the
Product; and

(iv) shall not incur any liability on behalf of Distributor or attempt to pledge
Distributor’s credit, or describe or represent itself as Distributor’s agent or
legal representative.

ARTICLE V—Orders, Prices Forecasts and Minimum Purchases

 

A. Distributor shall submit all orders for the Product to be purchased by
Distributor directly to Cook in writing and Cook shall be bound to accept any
such order unless such order does not comply with this Agreement, such
non-compliance including but not limited to, a case in which the parties have
not agreed in writing on the Specifications (as defined in Section A of Article
VI) of the Product in Exhibit B, as set forth in Section V(F) below).

 

B. Cook shall sell the Product to Distributor per pricing listed in Exhibit “A”
(“Purchase Price”). Upon thirty (30) days written notice to Distributor, Cook
may adjust the price of the Product during the Term to reflect [**]. In no event
shall Cook make such an adjustment more than once in any given twelve month
period, and [*]. If Cook claims a Greater Increase Condition exists, Distributor
may audit the claimed Greater Increase Condition in the following manner: During
normal business hours upon reasonable notice Cook will allow a certified public
accountant representing Distributor and reasonably acceptable to Cook and who
enters into a reasonable confidentiality agreement with Cook, to visit the
offices of Cook to inspect books and records directly related to the Greater
Increase Condition in sufficient detail to verify the existence of the Greater
Increase Condition. In the event the claimed Greater Increase Condition is shown
not to exist, Cook will reimburse Distributor for the reasonable cost of such
audit and the Purchase Price will not be adjusted for the claimed Greater
Increase Condition. “Consumer Price Index” means the consumer price index for
all urban consumers as published by the Bureau of Labor Statistics of the U.S.
Department of Labor or any successor agency that assumes responsibility for the
preparation of such index. Nothing contained in this Agreement shall preclude
Distributor from setting its own resale price.

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

7



--------------------------------------------------------------------------------

C. Cook shall pack the Product with regularly used packing material, shall label
the Product in accordance with Distributor supplied label content and formatting
conforming to governmental regulation, and shall ship the Product to Distributor
in finished packaged form ready for sale to end-users, DDP (Incoterms 2000)
AxoGen’s facility in the United States. Title to the Product shall pass to
Distributor when delivered to AxoGen’s facility in the United States pursuant to
the terms set forth above.

 

D. Distributor shall pay Cook for the Product net thirty (30) days from the date
of the receipt of proper invoice for the Product where such invoice shall be
delivered along with the relevant shipment of Product. Cook shall pay all
shipping charges, taxes, fees, levies and other payments or charges (and any
related interest and penalties) required in connection with the sale, transfer
of ownership and importation, excluding duty, of the Product. Distributor shall
pay all costs associated with duty, distribution, marketing and resale of the
Product (“Fees”).

 

E. All payments by Distributor shall be made in United States dollars at the
address of Cook hereinafter specified or such other place as Cook may designate
from time to time, or by wire transfer to the bank account which Cook may
indicate in writing. At Cook’s sole discretion, any undisputed amount not paid
by Distributor within thirty (30) days from the date of the receipt invoice
shall bear interest at the rate of prime (as established by The Wall Street
Journal, Eastern Edition) per annum or at such lesser rate equal to the highest
legal rate permitted by the laws of the Territory from the date when payment was
due until the date of complete payment.

 

F. Commencing after a Product development review period not to exceed
one-hundred-eighty (180) days from the Effective Date in which the parties shall
agree in writing on the Specifications (as defined in Section A of Article VI)
of the Product in Exhibit B, and on or about the first day of each month
thereafter throughout the Term, Distributor shall provide to Cook in writing a
forecast of Distributor’s estimated requirements for quantities of the Product
for the next succeeding twelve (12) month period (“Long Range Forecast”). The
forecast for the first three (3) months of the Long Range Forecast, shall be
deemed a binding obligation on the parties (“Binding Forecast”), provided, that
Cook shall have the right to reject any portion of the Binding Forecast that
exceeds the Binding Forecast for such month previously provided in the Long
Range Forecast. Along with the written Long Range Forecast provided to Cook
under this Article V(F), Distributor shall issue purchase orders to Cook for the
quantities of the Product specified in the Binding Forecast. In no event shall
Cook be obligated to (a) accept an order for a quantity of the Product for any
single month which is in excess of two hundred percent (200%) of the forecast
for such month set forth in the immediately preceding Binding Forecast, or
(b) deliver to Distributor in any three (3) month period greater than One
Hundred Fifty Percent (150%) of the quantity of the Product set forth in the
Binding Forecast for that period. Notwithstanding the foregoing, Cook shall use
commercially reasonable efforts to deliver quantities of the Product ordered by
Distributor in excess of the Binding Forecast during the Term. In the event
Distributor purchases less than the Binding Forecast quantity, and Cook has
manufactured such quantity, in any calendar month during the Term, then,
Distributor shall pay Cook an amount equal to the difference between the
Purchase Price for the Product actually purchased by Distributor in such month
and the Purchase Price for the Binding Forecast quantity for such month and Cook
shall deliver the quantity of the Product corresponding to such payment to
Distributor.

 

G. During each twelve (12) month period during the Term commencing after July 1,
2009 (“Year”), Distributor shall purchase a minimum quantity of the Product from
Cook at the Purchase Price set forth on Exhibit A, which minimum quantity shall
be agreed upon by the parties within one (1) year from the Effective Date and
which may be adjusted from time to time upon prior written agreement of the
parties (“Minimum Quantity”).

 

8



--------------------------------------------------------------------------------

H. In the event Distributor fails to purchase the Minimum Quantity in any Year,
and such failure is not due to Cook’s inability to supply the Product to meet
the Minimum Quantity or any other reasonable factor outside the control of
Distributor, Cook shall notify Distributor of such failure and Distributor,
within thirty (30) days of receipt of such notice, shall pay Cook, as a remedy
for Distributor’s default, and not as a penalty, fifty percent (50%) of the
difference between the purchase price of the Minimum Quantity and the purchase
price of the Product purchased by Distributor during such Quarter and Cook shall
deliver the quantity of the Product corresponding to such payment to
Distributor. In the event Distributor pays Cook the difference within thirty
(30) days after receipt of such notice, Distributor shall no longer be deemed in
default under this Agreement. In the event Distributor fails to make such
payment within the applicable time period, then Cook, at its option, and in
addition to all other remedies available to Cook under this Agreement, may,
within thirty (30) days of the end of such period, terminate this Agreement
immediately upon written notice to Distributor.

 

I. Cook shall maintain at its facility for Distributor a minimum of (2) two
months inventory of Product based on the Binding Forecast. Cook shall use
reasonable efforts to fill Product Orders on a “FIFO” basis from the inventory.
In the event Cook fails to fulfill a product order that is a Binding Forecast,
in addition to all other remedies available to Distributor, Cook will credit the
amount of the shortfall in delivery against the Minimum Quantity of Product that
Distributor must purchase for that year.

ARTICLE VI—Warranties

 

A. Cook warrants that the Product (i) is manufactured in accordance with all
applicable international, national, regional and local laws and regulations
(including, but not limited to, jurisdictions in which regulatory approval or
clearance for the Product has been obtained ), including, but not limited to,
cGMP as established by the United States Food & Drug Administration (ii) is true
to label when packaged and delivered to Distributor, (iii) is free from defects
in materials and workmanship, (iv) conform to the manufacturing specifications
listed in Exhibit “B” (“Specifications”), and (iv) shall have a minimum shelf
life of fourteen (14) months from date of delivery. In addition, Cook warrants
that: (x) it has clear and good title to the Product and the Product shall be
delivered free of liens and encumbrances, (y) it has the right under Cook’s
intellectual property to grant the rights hereunder, including the rights to
import, sell, market, advertise, promote and distribute the Product in the Field
within the Territory, and (z) to the best of Cook’s knowledge, as of the
Effective Date of this Agreement, the manufacture, use or sale (excluding any
method of sale patents) of the ECM technology or SIS technology does not itself
infringe any US patent rights of any third party. Cook does not warrant either a
good effect or against an ill effect following use of Product. The term of this
warranty shall in no event extend beyond the later of (a) the stated expiration
date on such Product, or (b) the term of the warranty set forth in Product
packaging or inserts or (c) one (1) year from delivery to Distributor.

 

B. THE WARRANTIES SET FORTH IN ARTICLE (VI)(A) ABOVE ARE EXCLUSIVE AND IN LIEU
OF AND SHALL SUPERSEDE ALL OTHER WARRANTIES OF ANY KIND, WHETHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL. THERE ARE NO WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. COOK ACKNOWLEDGES THAT THE IMMEDIATELY PRECEDING
SENTENCE DOES NOT RESTRICT OR REMOVE WARRANTIES THAT EXPRESSLY MAY NOT BE
RESTRICTED OR REMOVED BY OPERATION OF LAW. NO REPRESENTATIVE OF COOK MAY ORALLY
CHANGE ANY OF THE FOREGOING AND DISTRIBUTOR ACCEPTS THE PRODUCT SUBJECT TO THE
TERMS HEREOF.

 

9



--------------------------------------------------------------------------------

C. Except as provided for in Article XIII(B), Distributor’s sole and exclusive
remedy for any Claim is replacement of any nonconforming Product. “Claim” means
any cause of action arising by reason of or in connection with this Agreement,
or the sale, importation, distribution, purchase, delivery or use of the
Product, regardless of whether such claim is based on tort law, breach of
contract, breach of warranty or any other legal or equitable theory. Under no
circumstances shall Cook be liable for loss of use, lost profits or any other
collateral, special, consequential, punitive or other damages, losses, or
expenses in connection with or by reason of any Claim. Any lawsuit asserting any
Claim by Distributor against Cook must be brought within one (1) year and one
(1) day after shipment of the alleged non-conforming the Product to Distributor
or such Claim shall be forever barred; provided, that such one (1) year and one
(1) day period shall not apply to latent defects which could not be discovered
in such period.

 

D. Cook’s warranty obligations shall apply only to Product manufactured or
distributed by Cook, and under no circumstances shall extend to Product
manufactured and/or distributed by third parties. The only warranties applicable
to Product manufactured and/or distributed by third parties shall be the
warranties, if any, of the third-party manufacturer.

 

E. Cook may request the return of any alleged non-conforming Product in order to
substantiate a claim under its warranties, and Distributor, at Cook’s sole
expense, shall return such Product if Distributor has such Product in its
possession or has reasonable access to same.

ARTICLE VII—Trademarks and Trade Names

 

A. Distributor acknowledges Cook’s exclusive right, title and interest in the
trademarks and trade names listed in all catalog and product sheets issued by
Cook (collectively “Trademarks”), and Distributor shall not at any time do or
cause to be done any act or thing which directly or indirectly challenges,
impairs or adversely affects the Trademarks or Cook’s goodwill therein.
Distributor shall not acquire any right, title, or interest in the Trademarks by
virtue of the execution, performance or termination of this Agreement.
Distributor shall not use any Trademark, without Cook’s prior written consent.
Any goodwill resulting from Distributor’s use of the Trademarks shall inure to
the benefit of Cook.

 

B. Except as provided expressly herein, Distributor may not use the Trademarks
or Cook’s name in connection with the importation, marketing, distribution and
sale of the Product. Distributor shall not use or adopt the Trademarks or any
confusingly similar word or symbol as part of its company name. Distributor
shall submit to Cook for approval, prior to use, distribution, or disclosure of
any advertising, promotion or publicity media in which Cook’s name or the
Trademarks are to be used. The package label for Product processed by Cook and
delivered pursuant to this Agreement shall be designed by Distributor and follow
applicable laws and regulations including stating “Manufactured by Cook” or
variations thereof in small print. Distributor shall be responsible for all
costs of repackaging and re-labeling the Product and any revision of the Product
brochures and other educational materials, to the extent such repackaging,
re-labeling and/or revisions are required due to Distributor Trademark issues
that arise with respect to the Product. Cook shall be responsible for all costs
of repackaging and re-labeling the Product and any revision of the Product
brochures and other educational materials, to the extent such repackaging,
re-labeling and/or revisions are required due to Trademark issues that arise
with respect to the Product. Notwithstanding the foregoing, Cook shall have the
right to review and request the correction or deletion, at Distributor’s
expense, of any misleading, or false material from any such media. Distributor
will be solely responsible, at its sole expense, for, and except as otherwise
provided in this Agreement, shall have the sole right to make all decisions and
determinations with respect to marketing and sales of the Product in the Field
in the Territory, all subject to and in

 

10



--------------------------------------------------------------------------------

  compliance with all applicable laws and regulations and the terms and
conditions of this Agreement.

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

C. Cook reserves the right to bring such legal action in the courts or
administrative agencies of any country within the Territory as may be required
to prevent the infringement, imitation, unauthorized sale, purchase or
distribution, illegal use, or misuse of the Trademarks, Cook’s name or the
Product. Distributor promptly shall notify Cook of any infringement, imitation,
unauthorized sale, purchase or distribution, illegal use, or misuse of the
Trademarks or the Product which comes to Distributor’s attention, and shall
render any assistance which Cook may reasonably request in protecting the
Trademarks and the unauthorized sale, purchase and distribution of the Product.

 

D. Cook acknowledges Distributor’s exclusive right, title and interest in the
trade name that Distributor uses for the Product (provided such trade name does
not use or incorporate or adopt any of the Trademarks or Cook’s company names or
any confusingly similar word or symbol), its trademarks and trade names listed
in product sheets issued by Distributor (collectively “Distributor Trademarks”),
and Cook shall not at any time do or cause to be done any act or thing which
directly or indirectly challenges, impairs or adversely affects the Distributor
Trademarks or Distributor’s goodwill therein. Cook shall not acquire any right,
title, or interest in the Distributor Trademarks by virtue of the execution,
performance or termination of this Agreement. Cook shall not use any Distributor
Trademark, without Distributor’s prior written consent. All goodwill resulting
from Cook’s use of the Distributor Trademarks shall inure to the benefit of
Distributor. Distributor hereby grants Cook a limited license to and shall use
the Distributor Trademarks in accordance with Distributor’s instructions and in
connection only with the package label for Product processed by Cook and
delivered pursuant to this Agreement, and any other printed material related
thereto. Cook will have no liability under this Agreement for any delay or
failure to perform its obligations hereunder to the extent that such delay or
failure is due to Distributor’s failure to provide clear, timely and reasonable
instructions with respect to Cook’s use of Distributor’s Trademarks in
connection with the Product.

ARTICLE VIII—Sub-distributors

Distributor may, upon the prior written approval of Cook which will not be
unreasonably withheld, conditioned or delayed, appoint sub-distributors for the
Product, provided all sub-distributors agree in writing to comply with all of
material obligations imposed on Distributor under this Agreement; provided
however, all orders for Product from sub-distributors shall be submitted to Cook
by and through Distributor, who shall be responsible for paying Cook for such
Product in accordance with the terms and conditions set forth in this Agreement.
No such sub-distribution agreement shall contain any provision which would cause
it to extend beyond the terms of this Agreement. Distributor shall give Cook
prompt notification of the identity and address of each sub-distributor with
whom it concludes a sub-distribution agreement and shall supply Cook with a copy
of each such agreement.

ARTICLE IX—Confidentiality

 

A.

“Confidential Information” of a Disclosing Party (defined below) shall mean all
data, specifications, marketing materials, formulae, records, sales manuals,
customer lists, mailing lists, letters, technical documents, brochures, price
lists and all other material, with respect to the Product and whether written,
oral or electronic, provided to or obtained by the Receiving Party (defined
below) or an Affiliate (defined below) of the Receiving Party relating to the
Disclosing Party or an Affiliate of the Disclosing

 

11



--------------------------------------------------------------------------------

  Party, provided that Confidential Information shall not include: (a) such
information which was lawfully in the Receiving Party’s possession or control
prior to the time such information was disclosed to it by the Disclosing Party,
(b) such information that was developed by the Receiving Party without the
Receiving Party having access to such information, (c) such information which
was lawfully obtained by the Receiving Party from a third party under no
obligation of confidentiality to the Disclosing Party , (d) such information
which was at the time it was disclosed or obtained by the Receiving Party, or
thereafter became, publicly known otherwise than through a breach by the
Receiving Party of its obligations to the Disclosing Party, (e) is independently
developed by the Receiving Party as evidenced by contemporaneous written
documentation, or v) is required by law or regulation to be disclosed
(including, without limitation, in connection with FDA or CE Mark filings),
provided that the Receiving Party uses reasonable efforts to notify the
Disclosing Party to provide an opportunity to restrict its disclosure and to
obtain confidential treatment, or vi) is disclosed to auditors as part of a
quality control or similar audit. “Affiliates” shall mean any person or entity
controlled by, controlling, or under common control with a party, “control”
shall refer to (i) the possession, directly or indirectly, of the power to
direct the management or policies of a person, whether through the ownership of
voting securities, by contract or otherwise, or (ii) the ownership, directly or
indirectly, of at least thirty percent (30%) (or, if less, the maximum ownership
interest permitted by law) of the voting securities or other ownership interest
of a person (Affiliates of Cook shall include, but not necessarily be limited
to, Cook Group Incorporated). During the Term of this Agreement and for a period
of three (3) years after its expiration or termination, the Receiving Party
shall: (i): not at any time disclose Confidential Information of the Disclosing
Party to any person or entity without the Disclosing Party’s prior written
approval, and (ii) use the Confidential Information of the Disclosing Party only
to carry out its obligations under this Agreement and for the benefit of the
Disclosing Party.

 

B. Notwithstanding the foregoing, a party (“Receiving Party”) may disclose
Confidential Information without the other party’s (“Disclosing Party”) prior
written approval to the Receiving Party’s employees and sub-distributors who
must know the same for purposes of fulfilling such party’s obligations under
this Agreement; provided, however, that each party shall cause all such
employees, affiliates and sub-distributors to comply with the provisions of this
Article IX. Upon the request of the Disclosing Party, the Receiving Party, at
its sole cost and expense, diligently shall pursue any claim, action in law or
equitable remedy necessary to enforce the foregoing obligation, or obtain
damages for breach of the foregoing obligation by any third party. All such
damages obtained for breach of the foregoing obligations shall be paid to the
Disclosing Party.

 

C. Upon request of the Disclosing Party or in the event of expiration or
termination of this Agreement for any reason, the Receiving Party shall promptly
return to the Disclosing Party all Confidential Information.

ARTICLE X—Term, Expiration and Termination; Survival of Provisions

 

A. The term of this Agreement commences on the Effective Date and continues in
full force and effect for a period of (7) seven years thereafter unless extended
by mutual agreement of the parties or earlier terminated in accordance with this
Article X (“Term”).

 

B. Either party may terminate this Agreement, effective immediately, without
demand or judicial resolution, upon written notice to the other party, in the
event of any of the following:

 

  (i) a breach of any obligation to pay money under this Agreement, unless such
obligation is disputed in good faith by the non-paying party, which breach is
not cured within thirty (30) days after receiving written notice of such breach
from the non-breaching party;

 

12



--------------------------------------------------------------------------------

  (ii) a breach of any non-monetary representation or warranty or obligation
contemplated in this Agreement, which breach is not cured within sixty
(60) calendar days after receiving written notice of such breach from the
non-breaching party;

 

  (iii) the other party’s inability to pay its debts as the same become due; any
assignment by the other party for the benefit of its creditors; the appointment
of a receiver, liquidator, or committee of creditors for all or substantially
all of the other party’s business or assets; the filing of a petition for
voluntary or involuntary bankruptcy or similar proceeding by or against the
other party or the liquidation of the other party;

 

  (iv) the expropriation, confiscation, or nationalization of all or
substantially all of the other party’s business or assets;

 

  (v) on a country-by-country basis, the introduction of any bill in the
legislature of any national or governmental subdivision or the passage or
issuance of any provision, statute, decree, order, notice, rule or document
having the force of law within any country within the Territory granting
independent sales representatives, distributors, or dealers the right to receive
extra contractual indemnification from principals upon the latter’s termination
or refusal to renew applicable agreements between the parties; or

 

  (vi) on a country-by-country basis, any change in the law which restricts,
limits or prohibits the importation, sale, marketing or distribution of Product.

 

C. Distributor may terminate this Agreement, without cause, at any time upon
sixty (60) days prior written notice of termination to Cook. Cook may terminate
this Agreement at any time upon written notice to Distributor with respect to
any Product in any and all countries within the Territory based on: i) a third
party allegation or a judgment issued by a court of proper jurisdiction that
such Product infringes a third party patent not licensed to Distributor in a
country where such Product is being marketed, provided, that such termination
shall not terminate Cook’s obligations pursuant to Section F of Article IV; or
ii) in the event that the parties fail to reach an agreement as to Minimum
Quantities under Article V(G), Distributor’s failure to generate commercially
reasonable sales of Product as measured by sales similar to a competitive
product at the same stage in its commercial launch as verified by a mutually
acceptable third-party.

ARTICLE XI—Consequences of Expiration or Termination

 

A. On expiration or termination of this Agreement for any reason, all rights
granted herein to Distributor and sub-distributors, if any, hereunder will
immediately cease. Upon such expiration or termination, Distributor, at the
request and sole expense of Cook but for no additional consideration or
remuneration except for any governmental transfer fees, shall assign to Cook or
its designee all Governmental Approvals owned or controlled by Distributor that
were obtained at Cook’s sole expense, to the extent permitted by governmental
authority, and/or fully cooperate with Cook at Cook’s expense in obtaining any
other Governmental Approvals in the name of Cook or its designee.

 

B. Sections III(ix) and III(xi), and Articles II, IV, VI, VII, IX, XI, and XIV
of this Agreement shall survive its expiration or termination.

 

C.

In addition, the following terms and conditions shall survive the expiration or
termination of this

 

13



--------------------------------------------------------------------------------

  Agreement and be continuous obligations of Distributor:

 

  (i) all the Product that is in good and marketable condition that is owned by
Distributor, including the inventory held by Cook under Section V(I) of this
Agreement, as of the date of expiration or termination may for a period of six
(6) months following such expiration or termination be sold by Distributor under
the terms and conditions of this Agreement, as if the same were still in full
force and effect, provided that such sell-off occurs at Distributor’s regular
selling price;

 

  (ii) or at Cook’s election, all the Product owned by Distributor before or
after the effective date of expiration or termination may be resold to Cook for
the original net price paid by Distributor, FCA (Incoterms 2000) Cook or such
place of business within the Territory as Cook shall designate;

 

  (iii) all Product owned by Distributor as of the date of expiration or
termination or acquired by Distributor after termination or expiration shall
under no circumstances be sold at a price below the highest price charged by
Distributor for such Product immediately prior to the expiration or termination
of this Agreement;

 

  (iv) all the Product in Distributor’s possession or control which has not been
paid for by Distributor shall be shipped to Cook, FCA (Incoterms 2000) Cook or
such place of business within the Territory as Cook shall designate;

 

  (v) all catalogs, brochures, promotional literature, films, drawings,
specifications, technical documents, sales manuals, customer account lists,
invoices, mailing lists, letters, papers, and similar materials relating to the
Product and obtained from Cook or Affiliates and in Distributor’s possession or
control on expiration or termination of this Agreement or received thereafter by
Distributor shall be returned to Cook, together with any copies and translations
of the same; provided, that Distributor may retain one (1) copy of the same in
its legal files and subject to the provisions of Article IX above; and

 

  (vi) neither party shall have any claim against the other party for
compensation nor indemnification on account of such party’s loss of present or
prospective profits from sales or anticipated sales of Product; expenditures,
investments, or commitments made in connection with such sales or anticipated
sales or the establishment, development, or maintenance of such party’s
business; including, without limitation, increased good will, profits, sales
volume or number of customers to the past, present or future benefit of such
other party, or post-expiration or post-termination reorganization, personnel
displacement or severance expenses, or any statutory rights to indemnification,
damages, or other compensation.

ARTICLE XII—Notices

 

A. For purposes of serving notices, requesting approvals, granting
authorizations, or transmitting any correspondence related to this Agreement,
the addresses of Cook and Distributor shall be the addresses set forth below.
Either party may change its address on written notice to the other party.

 

Cook:    Cook Biotech Incorporated    Distributor:    AxoGen, Inc.    1425
Innovation Place       13859 Progress Blvd    West Lafayette, IN 47906      
Alachua, FL, 32615    Attn: President       Attn: Vice President

 

14



--------------------------------------------------------------------------------

Telephone: (765) 497-3355

   Telephone: (386) 462-6800

Telefax: (765) 497-2361

   Telefax: (386) 462-6801

 

B. All orders, notices, approvals, and authorizations shall be reduced to
writing and shall be personally served on an officer of the other party, sent to
the other party via overnight delivery with a reputable overnight delivery
service, or transmitted by telefax with a confirmation copy sent via overnight
delivery with a reputable overnight delivery service. Notice shall be effective
upon receipt or rejection by the receiving party.

ARTICLE XIII—Indemnification

 

A. Distributor shall defend, indemnify and hold harmless Cook, its directors,
officers, employees, agents and insurers, from and against any and all third
party demands, actions, defense of actions, causes of action (whether judicial,
administrative or otherwise), losses, claims, damages, judgments, fees, expenses
(including without limitation attorneys’ fees, interest, penalties,
investigative expenses and court costs) and liabilities (“Claims”) relating to,
or caused by, or arising out of or in connection with any one or more of the
following:

 

  (i) any statutory laws or regulations or judicial orders or determinations of
any country or government subdivision within the Territory or otherwise
requiring compensation for severance, disability, or social security payments,
or providing for payment or any other compensation to Distributor, its past or
present employees, sub-distributors or subrepresentatives or any party
associated therewith, as a result of the expiration or termination of this
Agreement or any sub-distributor agreement;

 

  (ii) any breach by Distributor of its material obligations, representations,
warranties set forth in this Agreement;

 

  (iii) any adulteration of the Product supplied hereunder while in
Distributor’s possession;

 

  (iv) the negligence or willful misconduct of Distributor or its Affiliates or
sub-distributors or their respective officers, directors, employees, agents or
consultants in performing any obligations under this Agreement; or

 

  (v) any knowing infringement or misappropriation by Distributor of third party
intellectual property rights with respect to the importation, or distribution or
sale (other than a simple sale by one of Distributor’s employee sales
representatives personally selling to a end-user customer) of the Product in the
Field in the Territory.

 

B. Cook shall defend, indemnify and hold harmless Distributor, its directors,
officers, employees, agents and insurers, from and against any and all Claims
relating to, or caused by, or arising out of or in connection with, without
limitation, any one or more of the following:

 

  (i) any breach by Cook of its material obligations, representations or
warranties set forth in this Agreement;

 

  (ii)

the failure of the Product provided hereunder to conform to the Specifications
or to be manufactured in compliance with the Specifications or any applicable
laws, including, but not limited to, cGMPs, provided, that such defect or
failure did not arise or result from the improper

 

15



--------------------------------------------------------------------------------

  use, storage, handling of such Product by Distributor;

 

  (iii) any adulteration of the Product supplied hereunder while in Cook’s
possession;

 

  (iv) any knowing infringement or misappropriation by Cook of any third party
intellectual property rights with respect to the manufacture of the ECM
technology or SIS technology itself or SIS technology itself or importation,
distribution, use or sale of the ECM technology or SIS technology itself, or
Cook packaging to the extent such packaging is not specified or supplied by
Distributor; or

 

  (v) the negligence or willful misconduct of Cook or its Affiliates or third
party manufacturers or their respective officers, directors, employees, agents
or consultants in performing any obligations under this Agreement.

provided, however, that the foregoing indemnification obligations shall not
apply to the extent that such Claims are caused by action or omission to act of
Distributor for which Distributor is required to indemnify Cook under Section
XIII(B).

ARTICLE XIV—Miscellaneous

 

A. Waiver. The failure to enforce any provision of this Agreement shall not be
construed as a waiver or limitation of the right to subsequently enforce every
provision of this Agreement.

 

B. Amendments. No amendment, modification, or addition to this Agreement shall
be binding on the parties unless reduced to writing and duly executed by Cook
and Distributor.

 

C. Assignments. Neither Cook nor Distributor may assign or transfer this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party, except pursuant to Article VIII.
Notwithstanding the foregoing, either party, without the consent of the other
party, may assign this Agreement and all of its rights or obligations hereunder
to a successor or an Affiliate, or in connection with a merger or sale of all or
substantially all of the stock or assets of such assigning party to which this
Agreement pertains; provided, that such assignee shall be obligated in writing
to assume all of the assignor’s obligations hereunder; provided that Distributor
may not assign this Agreement, or its rights or obligations hereunder, to Boston
Scientific or any of Boston Scientific’s affiliates.

 

D. Force Majeure. Neither Cook nor Distributor (except as specifically set forth
in Article X(B), subparagraphs (iv), (viii) or (ix) shall be liable for any
delay or default caused by force majeure, including, war, revolution, terrorism,
rebellion, or riot; fire, flood, storm, or explosion; injunction; act of
national government or supra-national agency; or accident of machinery provided
the affected party uses every reasonable effort to correct or eliminate the
cause preventing performance and to resume performance as soon as possible. The
provisions of this Section shall not apply to obligations to pay any monetary
amount owing under this Agreement except to the extent that Distributor owes any
money to Cook for a failure by Distributor to purchase the Minimum Quantity as a
result of Cook’s inability to supply the Product.

 

E. Severability. Any provision of this Agreement prohibited by applicable law
shall be ineffective to the extent of the prohibition but shall not affect the
validity or enforceability of the remaining provisions.

 

F.

Governing Law. This Agreement shall be construed exclusively in accordance with
the laws of the

 

16



--------------------------------------------------------------------------------

  State of Delaware, without regard to conflict of laws principles, and shall in
no way be subject to the United Nations Convention on Contracts for the
International Sale of Goods.

 

G. No Agency. Distributor is an independent contractor and not an agent of Cook
for any purpose. Neither party is granted any right or authority to expressly or
impliedly assume or create any responsibility on behalf of the other party or
bind the other party in any manner.

 

H. Governing Language. All communications, evidences, reports, opinions and
other documents delivered under this Agreement, unless submitted in the English
language, shall be accompanied by one certified English translation for each
copy of the foregoing so submitted, and the English version shall govern in the
event of any conflict with the non-English version thereof.

 

I. Joint Steering Committee. Cook and Distributor will form a joint steering
committee (JSC) composed of up to three (3) persons from each party to oversee
activities under this Agreement. The JSC shall serve in an advisory role and
shall have no decision-making authority. The purpose of the JSC will be to
facilitate open communication, collaboration and cooperation between the parties
and to promote the prompt and reasonable resolution of issues or problems that
may arise during the Term of this Agreement. The JSC shall meet quarterly during
the Term of this Agreement (in person or by telephone) at such times and places
as the parties shall mutually agree. Each party shall be responsible for all
travel and related costs incurred by its representatives to attend meetings of,
and otherwise participate on, the JSC. Each party shall notify the other party
of its representatives on the JSC and shall be free to change its
representatives at any time, in its discretion, on notice to the other party.

 

J. Entire Agreement. This Agreement, Exhibit A and Exhibit B, which are hereby
incorporated by reference, and any other document incorporated into this
Agreement by reference shall constitute the entire Agreement between the parties
as to the subject matter hereof and supersede all prior oral or written
agreements as to such subject matter. No representations other than those
contained herein are made by either party to the other.

Signature Page Follows

 

17



--------------------------------------------------------------------------------

Each of the parties has caused this Agreement to be executed below by its duly
authorized representative.

 

COOK BIOTECH INCORPORATED         AXOGEN, INC. By:   

/s/ Mark W. Bleyer

      By:   

/s/ Jamie M. Grooms

Printed:   

Mark W. Bleyer

      Printed:   

Jamie M. Grooms

Title:   

President & CEO

      Title:   

CEO

Date:   

28 August 2008

      Date:   

September 8, 2008

 

18



--------------------------------------------------------------------------------

Exhibit “A”

Purchase Price:

[**]

Minimum Quantities:

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

19



--------------------------------------------------------------------------------

Exhibit “B”

Specifications*

Initial “Specifications” for Products delivered by Cook to Distributor are as
follows*:

A [**] SIS shaped in an interrupted or uninterrupted cylindrical tube shape with
an open lumen. The current 510(k) allows the device thickness to range from 100
to 1000 micrometers. The device will be available in diameters from [**]. The
length of the device is between [**], allowing the physician to trim the device
to length if needed.

The current 510(k) INTENDED USE statement is (subject to modification by the
parties upon filing of any amendments to the 510k)) :

“intended for the repair of peripheral nerve discontinuities where gap closure
can be achieved by flexion of the extremity. The device is supplied sterile and
is intended for one-time use”

*”Specifications” shall be modified at the end of the Product Development Review
Period not to exceed one-hundred-eighty (180) days from the Effective Date, as
contemplated in Article V, Section F.

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

20



--------------------------------------------------------------------------------

Exhibit “C”

List any other countries that Cook and Distributor agree Cook will pursue
regulatory approval for the Product

 

21